      Case 2:17-cv-00486-DSC-LPL Document 73 Filed 05/14/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CHRISTOPHER IWANICKI,                     )
                                           )        Civil Action No. 17 – 486
                         Petitioner,       )
                                           )        District Judge David S. Cercone
                    v.                     )        Magistrate Judge Lisa Pupo Lenihan
                                           )
 LEO DUNN and ROBERT D.                    )
 GILMORE,                                  )
                                           )
                         Respondents.      )

                                   MEMORANDUM ORDER

       Currently pending before the Court is a Petition for Writ of Habeas Corpus filed by

Christopher Iwanicki (“Petitioner”). (ECF Nos. 1 & 22.) The Petition for Writ of Habeas

Corpus was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72 of

the Local Rules for Magistrate Judges.

       On April 2, 2020, Judge Lenihan entered a Report and Recommendation (“R&R”)

wherein she recommended that the Petition for Writ of Habeas Corpus be dismissed for failure to

exhaust state court remedies and also recommended that a Certificate of Appealability be denied.

(ECF No. 72.) Petitioner was served with the R&R and informed that the deadline for filing

objections thereto was April 20, 2020. Id. As of today, no objections have been filed.

Accordingly, the following Order is now entered.

                            AND NOW, this 14th day of May, 2020;

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 72) is

adopted as the Opinion of the Court.
                                                1
       Case 2:17-cv-00486-DSC-LPL Document 73 Filed 05/14/20 Page 2 of 2



       IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus (ECF Nos. 1

& 22) is dismissed for Petitioner’s failure to exhaust his state court remedies.

       IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case closed.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                              By the Court:


                                                              s/David. S. Cercone
                                                              David S. Cercone
                                                              United States District Judge

Cc:    Christopher Iwanicki
       FW-2272
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370

       Counsel of record
       (Via CM/ECF electronic mail)




                                                  2
